 HALEY BROS., INC.Haley Bros., Inc.andBoxmakers Local Union 3088,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIOand General Teamsters LocalNo. 439, International Brotherhood Of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Party to the Contract.Case 20-CA-7166January 23, 1973DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 18, 1972, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in opposition to Respondent's exceptions andin support of the Decision.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision2 in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions3 of the Administrative Law Judgeand to adopt his recommended Order.4ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder therecommend-edOrder of the Administrative Law Judge asmodified herein and hereby orders that Respondent,HaleyBros.,Inc., Stockton, California,itsofficers,agents,successors,and assigns,shall take the actionset forth in the said recommended Order.iThe General Counsel'smotion to disregard respondent's exceptions tothe decision of the AdministrativeLaw Judge is herebydenied,since, in ourview, said exceptions were filed in substantial compliance with Board rules.YTheAdministrativeLaw Judgemade an inadvertent error in hisDecision which is corrected as follows:In the first paragraph of theAL J D,change"December12, 1971"to "December22, 1971."3We donot considerany possibledefense which Respondent may haveunder the rule enunciatedinKeller Plastics Eastern, Inc.,157 NLRB 583.since Respondent has failed to sustain its burden of affirmatively provingthe existence of such a defense.Woodmere, Inc,175 NLRB 425, 429-430.4 In ordering Respondent to reimburse the employees for the amount ofduespaid bythem pursuant to the union-securityprovision in the contract,the AdministrativeLaw Judgeinadvertently failed to order that 6-percentinterest be paid on the amounts so reimbursed SeeIsis Plumbing& HeatingCo., 138 NLRB 716. In viewof this oversight,the Administrative LawJudge's recommendedRemedy is modified accordinglyDECISIONSTATEMENT OF THE CASE389STANLEY GILBERT, Administrative Law Judge:Based ona charge filed on December 10, 1971, as amended onDecember12, 1971, byBoxmakersLocalUnion 3088,United Brotherhood of Carpenters and Joiners of America,AFL-CIO,hereinafter referred to as the Boxmakers, thecomplaint herein was issued on May 31,1972.Thecomplaint alleges thatHaley Bros.,Inc.,hereinafterreferred to as the Respondent,violated Section 8(a)(2) and(1)of theAct byexecuting a collective-bargainingagreement with the Party in Interest,General TeamstersLocal No. 439,International Brotherhood of Teamsters,ChauffeursWarehousemen&Helpers of America, here-inafter referred to as the Teamsters.In its answer,Respondent denies that it violatedthe Actas alleged in thecomplaint.Pursuant to notice,a hearing was held in this matterbeforeme at Stockton,California,on July 27, 1972.Appearances were entered on behalf of all the partiesexcept the Party in Interest.Briefs were received from theGeneral Counsel and Respondent on August 31, andAugust30, 1972,respectively.'Upon theentire record in this proceeding, I make thefollowing:FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTHaleyBros., Inc., is,and at all timesmaterialherein hasbeen,a California corporation with a place of business atStockton,California,where it is engaged in the manufac-ture of molding and otherwood products. During the yearpreceding the issuance of the complaint,Respondent, inthe course and conduct of its business operations, sold andshipped goodsvalued in excessof $50,000 directly tocustomers located outside the Stateof California.As is admittedby theRespondent,it is, and at all timesmaterialhereinhasbeen,an employer engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVED HEREINAs is admitted by Respondent,the Boxmakershas beeniBy letter dated September14, 1972,counsel for the Boxmakers advisedthat a copy of the Respondent's brief had not been received by him and, ineffect,moved that said brief be stricken.A copyof a letter fromRespondent's counsel dated September 18. 1972,was received by me whichwas addressed to counsel for the Boxmakers assertingthat a copy ofRespondent's brief had been mailed to said counsel for the Boxmakers onAugust 29.Two "additional copies" were apparently enclosed therewith.Based on the representation contained in said letter,Ifind the bnef hadbeen timely mailed and the aforesaid motion is hereby denied.In any event,it is noted the Charging Party has not been prejudiced by failure of itscounsel to receivea copyof the aforesaid brief within the appropriate time201 NLRB No. 59 390DECISIONSOF NATIONALLABOR RELATIONS BOARDat all times material herein a labor organization within themeaning of Section 2(5) of the Act. As is admitted byRespondent,the Teamsters has been at all times materialherein a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICEThere is no dispute as to the facts in this case.They areset forth in the record by way of admissions to theallegations in the complaint,by stipulations of fact, and bypretrial statements which have been received in evidenceupon stipulations of the parties that the persons who gavesuch statements would testify to the facts in their saidstatements,if they were called as witnesses.The bargaining unit involved in this proceeding(which isan appropriate bargaining unit within the meaning ofSection 9(b) of the Act)is as follows:All productionand maintenance employees of Respon-dentworking at Respondent'sStockton,California,place of business,excluding office clerical employees,professional employees,guards and supervisors asdefined inthe Act.The sole issue in this case is whether or not Respondentunlawfully assisted the Teamsters by executing a collective-bargaining agreement with said Union at a time whenRespondent had knowledge of the filing of a petition bythe Boxmakers which raised a real question concerningrepresentation.The San Joaquin Employers Council is an employerassociationwhich has been engaged in the Stockton,California,area in the representation of its members forthe purpose of collective bargaining.On or about July 1,1971, Respondent advised the Council that it was openinga new plant in the Stockton area and desired to become amember of the Council and have its labor relationshandled through it. On or aboutJuly 9, 1971, theTeamsters notified the Council of its claim that itrepresented a majority of the employees in the abovebargaining unit and requested recognition for the purposeof collective bargaining.After a card check was made ofthe Teamsters authorization cards,a recognition agreementwas entered into by the Teamsters and Respondent on July12, 1971. Anumber of negotiating sessions ensued and onDecember 3, 1971, the terms of a collective-bargainingagreement were agreed on with the understanding that theTeamsters would present the terms thereof to its member-ship for ratification.On December 12, the agreement wasratified by the membership.On December 8, 1971, the Boxmakers filed a representa-tionpetition in Case 20-RC-10390 requesting that anelection be held in the above-described bargaining unit.2On December 9, the Regional Office for Region 20 sent acopy of thepetition accompanied by a letter informing theRespondent that the petition had been filed the previousdate.Said letter and copy of the petition were received byRespondent in the morning of December 13, before the2 It appearsthat thereisnodisputethat theRegional Director forRegion 20 determined that the aforementioned petition wassupported byan adequate showing of interest3It is well established thatthe Administrative Law Judge is bound by theBoard's decisionwritten contract between Respondent and Teamsters hadbeen executed by either party. Later that day, December13, the aforesaid contract was executed by Respondent andon the following day, December 14, it was signed by theTeamsters with knowledge of the filing of the petition. Itappears that said contract contains a union-securityprovision (requiring membership in the Union after 30days of employment as a condition of employment) andthat said contract subsequent to its execution has beenmaintained and enforced including the payment of uniondues to the Teamsters.Itiswell established that "an employer faced withconflicting claims of two or more rival unions which giverise to a real question of representation may not recognizeor enter into a contract with one of these unions until itsright to be recognized has finally been determined underthe special procedures provided in the Act."NovakLogging Company,119 NLRB 1573, 1574, citingMidwestPiping and Supply Co., Inc.,63 NLRB 1060.Since it appears that it has been administrativelydetermined that the above-mentioned petition filed in Case20-CA-10390 was supported by an adequate showing ofinterest,itfollows that the petition raised a real questionconcerning representation.Thus,it is concluded that theexecution of the contract with the Teamsters by Respon-dent after it had notice of the filing of the petition violatedSection 8(a)(2) and (1) of the Act.Signal Oil and GasCompany,131NLRB 1427, 1433, enfd. 303 F.2d 785 (C.A.5, 1962);Peter Paul, Inc.,185 NLRB No. 64, reversed 467F.2d 700 (C.A. 9).3 The Respondent argues that the above-cited cases may be factually distinguished from the instantcase.However,Iam of the opinion that the factualdifferences are not of sufficient significance to make saidcited cases inapplicable to the instant case.While it is a well-established rule that an oral agreementisenforceable and, at the request of either party thereto,must be reduced to writing and executed,said rule is notapplicableto the instant case. In the instant case,beforethe parties executed the agreement and put it into effectthey received notice of the aforesaid representationpetitionfiled byBoxmakers. It is well established that apetition for representation is not barred by an unsignedagreement notwithstanding that the parties considered thecontracthad been properlyconcluded.Appalachian ShaleProducts Co.,121NLRB 1160, 1161;BowlingGreen Foods,Inc.,196 NLRB No. 111.4 Since an unsigned agreementbetween the Respondent and Teamsters would not haveservedasabar to the aforesaid petition in Case20-RC-10390, it would be wholly inconsistent to hold that,even though the unsigned agreement would not barproceeding with the petition, nevertheless the Respondentwas free to execute the agreement and put it into effectdespite its having prior notice of the petition. Consequent-ly, it is determined that, in order to process properly theaforesaid petition for representation,the contract betweenthe Respondent and Teamsters must be rescinded. It doesnot appear that a fair election could be held on said4CfBoiseCascadeCorporation,178NLRB 673, in which the Boardconcluded that an employer must have knowledge of the filing of therepresentation petition before its signing of a contract can be ineffective as abar to the petition HALEYBROS., INC.petition of the Boxmakers in circumstances where a rivalunion is supported by an executed contract with Respon-dent which is being maintained and enforced.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICEUPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with the operations ofRespondent as described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in the aboveunfair labor practice, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.Having found that Respondent has violated Section8(a)(I) and (2) of the Act by executing a contract with theTeamsters while there was a real question concerningrepresentation, I shall recommend that Respondent with-draw and withhold recognition from the Teamsters, or anysuccessor; cease and desist from enforcing and maintain-ing its contract with the Teamsters as the collective-bargaining representative of its employees unless and untilthe Teamsters shall be certified by the Board; and rescindsaid contract.Having found that the contracthas been maintained andenforced since its execution and that it requires member-ship in the Union as a condition of employment, I shallrecommend that Respondent reimburse its employees fordues paid by them by reason of said contractual require-ment (the union-security provision).Because of the narrow scope of the unfair labor practicefound herein, I shalllecommend a narrow cease-and-desistorder."Upon the basis of the foregoing findings and conclu-sions, and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Teamsters and the Boxmakers are labor organi-zationswithin the meaning of Section 2(5) of the Act.3.A real question concerning representation existed atthe time Respondent executed a collective-bargainingagreement with the Teamsters on December 13, 1971, forthe following bargaining unit:All production and maintenance employees of Respon-dent working at Respondent's Stockton, California,place of business, excluding office clerical employees,professional employees, guards and supervisors asdefined in the Act.4.By executing said contract with the Teamsters whilethere was a real question concerning representation, andby enforcing and maintaining such contract, Respondent391engaged in an unfair labor practice within the meaning ofSection 8(a)(1) and(2) of the Act.Uponthe foregoing findings of fact, conclusions of law,and upon theentire record,and pursuant to Section 10(c)of the Act,Ihereby issue the following recommended:5ORDERRespondent,Haley Bros.,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Enforcing or maintaining its collective-bargainingagreement with the Teamsters,or any successor thereto, asthe statutory representative of its employees unless anduntil the Teamsters shall have been certified by the Board.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take thefollowing affirmative actionwhich I findwill effectuate the policies of the Act:(a)Withdraw and withhold all recognition from theTeamsters,or any successor thereto, unless and until suchorganization shall have been certifiedby theBoard as thestatutoryrepresentative of Respondent's employees.(b)Rescind its existing collective-bargaining agreementwith the Teamsters.(c)Reimburse its employees for dues they have paid tothe Teamsters because of the union-security provision in itsaforesaid contract with the Teamsters.(d) Post at its plant in Stockton, California, copies of thenoticemarked "Appendix."6 Copies of such notice to befurnishedby theRegional Director for Region 20, shall,after being duly signed by an authorized representative, beposted immediately upon receipt thereof and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shallbe taken byRespondent to insure that such notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.?S In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.6 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourtof Appeals, the words in the notice reading"Posted byOrder of theNational Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcingan Order ofthe NationalLaborRelations Board."I In the event that this recommended Orderis adopted by the Boardafter exceptions have been filed, this provision shall be modified to read-"NotifytheRegionalDirector for Region 20,inwriting,within 20 daysfrom the dateof thisOrder,what steps the Respondent has takento complyherewith." 392DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT enforce or maintain our collective-bargaining agreement with the General TeamstersLocal No. 439, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of Ameri-ca, or any successor thereto, as the statutory represent-ative of our employeesunless anduntil said Unionshall have been certified by the Board.WE WILL NOTin any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.WE WILL withdraw and withhold all recognitionfrom the said Union, or any successor thereto,unlessand until suchorganizationshall have been certified bytheBoard as the statutory representative of ouremployees.WE WILL rescindour existing collective-bargainingagreement with the said Union.WE WILL reimburse our employees for dues theyhave paid to the said Union by reason of the union-security provision in our contract with said Union.DatedByHALEYBROS., INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,13018 Federal Building, Box36047, 450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-0335.0